DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 45, 47, 49, 51-54, 56-57, 59-60 and 63 are currently under examination. Claims 46, 48, 50, 55, 58, 61-62 and 64 are withdrawn from consideration. Claims 1-44 have been cancelled. Claim 45 is amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 45, 47, 49, 51-54, 56-57, 59-60 and 63-64 is withdrawn.
the rejection under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (US 2007/0043248 A1), and in view of Khinast et al. (Organometallics, 2008, 27, 5196-5202) with respect to claims 45,47, 49, 51-54, 59-60 and 63 is withdrawn.
Regarding claims 56-57, the rejection under 35 U.S.C. 103 as being unpatentable over the combined references of Wu et al. and Khinast et al. as applied to claim 11 above, and further in view of Follestand et al. (WO 01/09200 A1, submitted in IDS by applicants) is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 45,47, 49, 51-54, 59-60 and 63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (US 2007/0043248 A1), and in view of Hoel (US 5,001,205).
Regarding claims 45, 47, 49, 51-53, 59-60 and 63, Wu et al. teach a catalyst for polymerization, co-oligomerization or co-polymerization comprising a carrier silica (applicant’s elected support) ([0172])) supported methylaluminum (activator, applicant’s elected activator) ([0165]) and two or more catalyst of metallocenes( ([0172]) including (Cp)(Cp)*MX1X2 (2) ([0093]-[0177]) such as bis(1,2,3,4,5-pentamethylcyclopentadienyl)hafnium dimethyl ([0365]) Cp*2HfMe2, and bis(1-methylindenyl)zirconium dimethyl ([0310])(applicant’s 2nd metallocene species, wherein X=Me, R4=Me and R3=R5=H). 
The supported catalyst system is prepared by any method effective to support other coordination catalyst system. The catalyst precursor preferably dissolved in the chosen solvent. The catalyst precursor, the activator, and or the activated catalyst approach uniform distribution upon the support’s accessible surfaces area, including the interior pore surfaces of porous supports ([0167]-[0168]).
Although Wu et al. do not specific disclose the ansa-bridge bis(cyclopentadienyl) hafnium metallocene as per applicant claim 45, Hoel teaches hafnocenes having the formula (I) as shown below including Cp*2HfMe2 (R1=Me, y=4, X=Me, b=0, corresponding to the hafnocene of Wu et al.), and methylene-bridged bis(cyclopentadienyl) hafnium metallocene (R1=Me, b=1, R2=CH2, X=Me) for olefin polymerization (Abstract):

    PNG
    media_image1.png
    627
    487
    media_image1.png
    Greyscale

The methylene-bridged bis(cyclopentadienyl) hafnium metallocene of Hoel corresponds to applicant elected 1st catalyst, wherein CpA=CpB=cyclopentadienyl, A=methylene, X=Me.
In light of the disclosure of Hoel et al. of the equivalence and interchangeability of Cp*HfMe2 as disclosed in Wu et al. (Wu et al., [0365]), with methylene-bridged Cp*2HfMe2 as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the Cp*HfMe2 of Wu et al. with the methylene-Cp*2HfMe2 taught by Hoel et al. as an alternative hafnocene catalyst for olefin polymerization to obtain the invention as specified in the claim 45, 47, 49, 51-53, 59-60 and 63, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since both Wu et al. and Hoel teach hafnocene catalysts for polymerization, one would have a reasonable expectation of success.
Regarding claim 54, as discussed above, Wu et al. teach the 2nd zirconocene bis(1-methylindenyl)zirconium dimethyl ([0310]), wherein X=Me, R4=Me and R3=R5=H)
Although Wu et al. does not specifically disclose the claimed and applicant elected compound bis(1-ethylindenyl)zirconium dimethyl as per applicant claim 54, the embodiment disclosed by Wu et al. have overall appearances that are basically the same as the instant claim. They are all have the core structure of 1-alkyl substituted  indenyl groups and ZrMe2. The only structure difference between the claimed compound and the catalyst of Wu et al. are that the instant claimed catalyst has one additional CH2 group inserted between the methyl groups and 1-indenyl groups as shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The prior art compound is true homologs of the claimed compound, the similarity between the chemical structures and properties is sufficiently close that one on ordinary skill in the arts would have been motivated to make the claimed compounds in searching for new zirconocene. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made See MPEP 2144.09 I-III.

Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Wu et al. and Hoel as applied to claim 45 above, and further in view of Follestand et al. (WO 01/09200 A1, submitted in IDS by applicants).
Although Wu et al. do not specific disclose a ratio of 1st metallocene to 2nd metallocene between 1:10 to 1:10 and 3:1 to 1:3 as per applicant claims 56-57, Follestand et al. teach a support material co-impregnated with at least two metallocene olefin polymerization catalyst wherein a molar ratio of 1:1 or 1:1:1 (abstract, page 13). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the molar ratio taught by Follestand et al. with the catalyst system taught by Wu et al to obtain the invention as specified in the claim 23, motivated by the fact that the multi-modal catalyst taught by Follestand et al. produces polymers having a higher molecular weight fraction, exhibit good impact resistance, tear strength and environmental stress crack resistance (page 2). 
 Since both Wu et al., Hoel and Follestand et al. teach multi-modal catalyst supported on silica for olefin polymerizations, one would have a reasonable expectation of success.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 04/28/2022 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738